FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                               September 16, 2009
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                            FOR THE TENTH CIRCUIT


    VERONIQUE A. LONGMIRE,

                Plaintiff-Appellant,

    v.                                                   No. 09-2049
                                            (D.C. Nos. 1:03-CV-01404-WPJ-RLP,
    REGENTS OF THE UNIVERSITY OF                  1:04-CV-00112-WPJ-RLP,
    CALIFORNIA, d/b/a Los Alamos                  1:05-CV-01082-WPJ-RLP,
    National Laboratory; G. PETER                1:07-CV-00673-WPJ-RLP &
    NANOS, in his individual and official         1:07-CV-00753-WPJ-RLP)
    capacities; LOS ALAMOS                                (D. N.M.)
    NATIONAL SECURITY, LLC,
    d/b/a Los Alamos National
    Laboratory,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before O’BRIEN, PORFILIO, and TYMKOVICH, Circuit Judges.



         Veronique Longmire, proceeding pro se, appeals from the district court’s

order granting summary judgment in favor of defendants on her claims alleging


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
violations of the Equal Pay Act (“EPA”), the Age Discrimination in Employment

Act (“ADEA”), and Title VII, and for breach of contract. Ms. Longmire also

appeals from the district court’s denial of her motion for reconsideration. On

appeal, Ms. Longmire argues that the district court erred in its consideration of

her EPA claim because the court did not consider all of the evidence in the light

most favorable to her, and because there are genuine issues of fact in dispute that

require her case be submitted to a jury. 2

      In granting the motion for summary judgment on the EPA claim, the district

court held:

              The uncontroverted evidence is that (i) Longmire was not hired
      to do the same job or to perform the same common core of tasks as
      the three EPA comparators with advanced technical degrees and
      skills, nor did she do substantially the same work as they did; (ii) she
      did not have the same advanced educational background in science
      and technology as her comparators; (iii) she was not an actual project
      or team leader in the IBD/TTD like her comparators and therefore
      did not perform “equal work”; (iv) she at times worked only part
      time and in different divisions of [Los Alamos National Lab
      (“LANL”)] than her comparators; (v) she did not have the same skill
      sets or national reputations and experience as her comparators and
      performed work that was not substantially equal to their work; and
      (vi) she had not independently developed programs benefitting
      LANL, nor was she able to independently perform her job as a
      [Business Development Executive] in the same manner as her
      comparators, which made her job not substantially equal to theirs. At


2
       In her opening brief, Ms. Longmire does not challenge the district court’s
rulings on her ADEA, Title VII or breach of contract claims. Accordingly, she
has waived any argument with respect to those claims. See Becker v. Kroll,
494 F.3d 904, 913 n.6 (10th Cir. 2007) (“An issue or argument insufficiently
raised in the opening brief is deemed waived.”).

                                             -2-
      most, she performed only some functions of the jobs her comparators
      performed, and to a much lesser extent.

R., Vol. 1 at 1270-71. In denying the motion for reconsideration, the district

court determined that “[Ms.] Longmire has failed to show that the Court ‘has

made a substantive mistake of law or fact in the final judgment or order.’” Id., at

1372 (quoting Utah ex. rel. Div. of Forestry, Fire & State Lands v. United States,

528 F.3d 712, 723 (10th Cir. 2008)).

             We review summary judgment decisions de novo, applying the
      same legal standard as the district court. Summary judgment is
      appropriate if there is no genuine issue as to any material fact and the
      moving party is entitled to a judgment as a matter of law. When
      applying this standard, we view the evidence and draw reasonable
      inferences therefrom in the light most favorable to the nonmoving
      party.

Sanders v. Sw. Bell Tel., L.P., 544 F.3d 1101, 1104-05 (10th Cir. 2008) (citations

and quotation omitted), petition for cert. filed, 77 U.S.L.W. 2619 (February 23,

2009) (No. 08-1349). We review the denial of a Fed. R. Civ. P. 59(e) motion for

reconsideration for abuse of discretion. Barber ex rel. Barber v. Colo. Dep’t of

Revenue, 562 F.3d 1222, 1228 (10th Cir. 2009).

      After careful review of the record on appeal and the applicable legal

standards, we conclude that the district court correctly decided this case. We

therefore AFFIRM the district court’s judgment for the reasons stated in the

court’s Memorandum Opinion and Order Granting Summary Judgment, filed




                                         -3-
November 18, 2008, and in the Order Denying Reconsideration, filed February 4,

2009.

                                                 Entered for the Court



                                                 John C. Porfilio
                                                 Circuit Judge




                                      -4-